USDC IN/ND case 2:14-cv-00158-JVB-JEM document 49 filed 03/29/21 page 1 of 8


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA ex rel.                 )
JOSEPH SPERANDEO, Relator,                       )
           Plaintiff,                            )
                                                 )
       v.                                        )   CAUSE NO.: 2:14-CV-158-JVB-JEM
                                                 )
THE NEUROLOGICAL INSTITUTE &                     )
SPECIALTY CENTERS PC, et al.,                    )
           Defendants.                           )

                                   OPINION AND ORDER

       This matter is before the Court on Defendants’ Joint Motion to Dismiss [DE 41] filed on

May 18, 2018. Plaintiff-Relator Joseph Sperandeo filed a response on June 8, 2018, and

Defendants filed a reply on June 15, 2018.

                                       BACKGROUND

       Sperandeo initiated this cause of action by filing a sealed Complaint on May 9, 2014,

alleging violations of the False Claims Act. Sperandeo alleged that Defendants presented false

claims to the United States Government for payment and used false records or statements to receive

government payment for false or fraudulent claims.

       Sperandeo alleges that Defendants violated Medicare’s Multiple Procedure Payment

Reduction Policy by scheduling MRIs on separate days. He alleges that Defendant Selsor

instructed MRI schedulers to do this in order to maximize profits and that, when Medicare

beneficiaries complained about this practice, the beneficiaries were referred to Selsor, who

routinely denied requests to schedule multiple MRIs for the same person on the same day.

       Sperandeo further alleges that Defendants failed to provide direct physician supervision

for MRIs that required contrast when such MRIs were performed during evening hours. Sperandeo
USDC IN/ND case 2:14-cv-00158-JVB-JEM document 49 filed 03/29/21 page 2 of 8


alleges that the National Medicare Physician Fee Schedule Relative Value File provides, as a

general rule, that MRIs with contrast require direct supervision, that is, a physician must be present

in the office suite and immediately available to furnish assistance.

         On January 23, 2018, the United States of America filed a notice that it was declining to

intervene in this action but that Sperandeo could maintain the action in the name of the United

States pursuant to 31 U.S.C. § 3730(b)(1). The Court unsealed the case and ordered Sperandeo to

serve Defendants. The instant motion followed, in which Defendants seek to have this case

dismissed pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6).

                                                   ANALYSIS

         The purpose of a motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim is

to test the sufficiency of the pleading, not to decide the merits of the case. See Gibson v. City of

Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). Federal Rule of Civil Procedure Rule 8(a)(2) provides

that a complaint must contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” However, “recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 661, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). 1 As the Supreme Court has stated, “the tenet that a

court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Id. Rather, “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). A




1
 In Twombly the Supreme Court “retooled federal pleading standards, retiring the oft-quoted [Conley v. Gibson, 355
U.S. 42, 47 (1957)] formulation that a pleading ‘should not be dismissed for failure to state a claim unless it appears
beyond doubt that the [pleader] can prove no set of facts in support of his claim which would entitle him to relief.’”
Killingsworth v HSBC Bank Nevada, N.A., 507 F.3d 614, 618, (7th Cir. 2007).


                                                          2
USDC IN/ND case 2:14-cv-00158-JVB-JEM document 49 filed 03/29/21 page 3 of 8


complaint is facially plausible if a court can reasonably infer from factual content in the pleading

that the defendant is liable for the alleged wrongdoing. Id. (citing Twombly, 550 U.S. at 570).

       The Seventh Circuit has synthesized the standard into three requirements. See Brooks v.

Ross, 578 F.3d 574, 581 (7th Cir. 2009). “First, a plaintiff must provide notice to defendants of her

claims. Second, courts must accept a plaintiff’s factual allegations as true, but some factual

allegations will be so sketchy or implausible that they fail to provide sufficient notice to defendants

of the plaintiff’s claim. Third, in considering the plaintiff’s factual allegations, courts should not

accept as adequate abstract recitations of the elements of a cause of action or conclusory legal

statements.” Id.

       Federal Rule of Civil Procedure 9(b) requires allegations of fraud to be plead with

particularity. This requirement has, at times, been described as “the who, what, when, where, and

how” of the alleged fraud, U.S. ex rel. Gross v. AIDS Research Alliance-Chicago, 415 F.3d 601,

605 (7th Cir. 2005), but the Seventh Circuit Court of Appeals has clarified that courts should not

take “an overly rigid view” of this requirement. U.S. ex rel. Presser v. Acacia Mental Health Clinic,

LLC, 836 F.3d 770, 776 (7th Cir. 2016). The requirement is that plaintiffs make sufficient

allegations to both state the allegations of fraud precisely and provide “some measure of

substantiation” to the allegations. Id. (quoting 2 James Wm. Moore et al., Moore’s Federal Practice

§ 9.03[1][b], at 9-22 (3d ed. 2015)). The allegations necessary to state a claim of fraud with

particularity will vary based on the facts of the case. Id.

       To state a claim under the False Claims Act, a relator must allege “(1) that the defendant

made a statement in order to receive money from the government; (2) that the statement was false;

and (3) that the defendant knew the statement was false.” Thulin v. Shopko Stores Operating Co.,

LLC, 771 F.3d 994, 998 (7th Cir. 2014) (quoting Yannacopoloulos v. Gen. Dynamics, 652 F.3d



                                                   3
USDC IN/ND case 2:14-cv-00158-JVB-JEM document 49 filed 03/29/21 page 4 of 8


818, 822 n.2 (7th Cir. 2011)). Defendants concede that a claim submitted to the government is

legally false if it is “made in contravention of a statute, regulation, or contract.” Thulin, 771 F.3d

at 998.

                        A. Multiple Procedure Payment Reduction Policy

          Under the Multiple Procedure Payment Reduction Policy, reimbursement rates are reduced

for consecutive services provided to a beneficiary on the same day. See Revisions to Payment

Policies Under the Physician Fee Schedule for Calendar Year 2006, 70 Fed. Reg. 70,116, 70,261

(Nov. 21, 2005).

          Defendants argue that Sperandeo’s allegations regarding scheduling multiple MRIs on

separate days do not state a claim of fraud under the False Claims Act because the allegations are

not that Defendants made a “false statement” as needed to satisfy the second element of a False

Claims Act claim. Specifically, Defendants maintain that scheduling the MRIs in this manner is

not prohibited, and, therefore, the claims submitted for such MRIs are not legally false.

          Sperandeo asserts that the Centers for Medicare & Medicaid Services (“CMS”) addressed

Sperandeo’s theory of falsity in a Final Rule with Comment in 2005. CMS indicated that a

commenter “noted the potential for abuse by self-referring physicians writing separate

prescriptions for studies on different days.” Id. at 70,262. The CMS responded that “Medicare

carriers will establish edits to ensure that separate sessions are not inappropriately scheduled for

contiguous body area imaging in attempts to bypass the reduction” and that use of a modifier to

indicate multiple sessions on the same day “where not medically necessary in order to bypass the

payment reduction constitutes fraud.” Id. at 70,263. The statement regarding the scheduling of

imaging applies here, but the statement regarding the use of a modifier does not, as the allegations

are that Defendants performed imaging on separate days. A later CMS statement called the



                                                  4
USDC IN/ND case 2:14-cv-00158-JVB-JEM document 49 filed 03/29/21 page 5 of 8


scheduling of imaging on separate days to avoid the reduction policy “unprofessional,”

“inefficient,” and “inappropriate.” See Payment Policies Under the Physician Fee Schedule, 76

Fed. Reg. 73,026, 73,079 (Nov. 28, 2011).

       The above shows that CMS is willing to call certain actions fraudulent—such as the use of

a modifier where not medically necessary—but did not name as fraudulent the alleged actions

here, instead calling them inappropriate, inefficient, and unprofessional. The False Claims Act is

not a vehicle for punishing inappropriate, inefficient, and unprofessional behavior unattached to a

false claim. See Universal Health Servs., Inc. v. United States, 136 S.Ct. 1989, 2003 (2016) (“The

False Claims Act is not ‘an all-purpose antifraud statute,’ or a vehicle for punishing garden-variety

breaches of contract or regulatory violations.” (quoting Allison Engine Co., Inc. v. U.S. ex rel.

Sanders, 553 U.S. 662, 672 (2008))).

       Sperandeo also cites to “unbundling” cases and argues that the imaging services at issue

were unbundled, but the cases to which Sperandeo cites refer to unbundling in the realm of

billing—that is, using multiple billing codes instead of a single, comprehensive billing code—

instead of in the realm of scheduling. See United States ex rel. Worthy v. E. Maine Healthcare

Sys., No. 2:14-CV-00184, 2017 WL 211609 (D. Me. Jan. 18, 2017); Salters v. Am. Family Care,

Inc., No. 5:10-CV-2843, 2014 WL 12684045 (N.D. Ala. July 29, 2014); United States ex rel.

Fontanive v. Caris Life Scis., Inc., No. 3:10-CV-02237, 2013 WL 11579021 (N.D. Tex. Oct 23,

2013). Therefore, these cases do not aid Sperandeo’s argument. Accordingly, the scheduling of

MRIs for the same Medicare beneficiary on separate days is not a fraudulent act.

       Sperandeo’s final argument regarding the reduction policy, to which the Court now turns,

is not about the MRI scheduling per se, but rather about whether Defendants made false statements

in presenting claims for reimbursement for the MRIs that were “unprofessionally” “inefficiently,”



                                                 5
USDC IN/ND case 2:14-cv-00158-JVB-JEM document 49 filed 03/29/21 page 6 of 8


and “inappropriately” scheduled for separate days because federal law requires physicians

providing Medicare services to ensure that the services are “provided economically and only when,

and to the extent, medically necessary.” See 42 U.S.C. § 1320c-5(a)(1). The False Claims Act is

not a means of enforcing general statutory or regulatory compliance; a false statement must be

made in a claim for reimbursement. Universal Health Servs., Inc., 136 S.Ct. at 2003. In his

complaint, Sperandeo has not connected the alleged failure to ensure that the services were

provided economically and only to the extent medically necessary to a false statement made in a

claim. He states the legal conclusion that false certifications constitute false claims under the False

Claims Act and indicates what is in the certification of a Medicare reimbursement request, but

there are insufficient factual allegations to plausibly state a claim on this argument. See (Compl.

¶¶ 23, 27 (ECF No. 1)). Without adequate allegation of a plausible claim under this theory in the

complaint, it is not properly before the Court to consider whether there was a false statement in

Defendants’ claims regarding the economical and medically necessary provision of services or

whether adequate allegations under this theory would be legally sufficient to state a False Claims

Act claim.

       Therefore, the Court dismisses Sperandeo’s claims regarding the Multiple Procedure

Payment Reduction policy.

                                  B. Pleading with Particularity

       Defendants assert that Sperandeo’s Complaint, which includes placeholders, fails to meet

Federal Rule of Civil Procedure 9(b) requirement of pleading fraud with particularity. Sperandeo

concedes that he inserted placeholders in his complaint that could have been replaced with specific

information if the government chose to intervene, which it declined to do. Sperandeo states,

however, that he is able to provide detailed allegations as to specific false claims. In reply,



                                                  6
USDC IN/ND case 2:14-cv-00158-JVB-JEM document 49 filed 03/29/21 page 7 of 8


Defendants argue that Sperandeo should be made to amend the complaint to include the details

that he purports to have. The Court heeds the Seventh Circuit Court of Appeals’ direction to not

take an overly rigid view of the allegations needed, but—especially in light of Sperandeo’s

representations that he has more information to provide—the Court finds that more detail is needed

to provide some measure of substantiation of specific fraudulent acts. The Court dismisses

Sperandeo’s claims for failure to plead with particularity as required by Rule 9, but leave will be

given to amend the complaint.

                                     C. Statute of Limitations

       The statute of limitations period for claims under the False Claims Act is the later of six

years after the violation of the act or three years after the material facts are known or reasonably

should have been known by the relevant governmental official (but not more than ten years after

the date of the violation). 31 U.S.C. § 3731(b). Defendants contend that any allegations of conduct

prior to six years before Sperandeo filed his Complaint are barred by the statute of limitations.

Sperandeo counters that allegations of ongoing fraud should not be dismissed on the basis of the

statute of limitations. Though the complaint was filed more than six years after some of the alleged

violations, it was not filed more than ten years after an alleged violation. Dismissing a complaint

for violating the statute of limitations is an unusual step, and the allegations here do not set forth

all of the elements necessary to satisfy the affirmative defense of a statute of limitations violation.

See Goldberg v. Rush Univ. Medical Ctr., 929 F. Supp. 2d 807 at 815-16 (N.D. Ill. 2013).

Therefore, the statute of limitations does not provide an independent ground on which to dismiss

the complaint.




                                                  7
USDC IN/ND case 2:14-cv-00158-JVB-JEM document 49 filed 03/29/21 page 8 of 8


                                    CONCLUSION

      Based on the foregoing, the Court hereby GRANTS with relief different than requested

Defendants’ Joint Motion to Dismiss. The Complaint [DE 1] is DISMISSED without prejudice.

Sperandeo may file an amended complaint on or before May 14, 2021.

      SO ORDERED on March 29, 2021.

                                            s/ Joseph S. Van Bokkelen
                                            JOSEPH S. VAN BOKKELEN, JUDGE
                                            UNITED STATES DISTRICT COURT




                                            8
